11-1799-ag
         Gunawan v. Holder
                                                                                      BIA
                                                                                    Hom, IJ
                                                                               A089 254 179
                                                                               A089 254 180
                              UNITED STATES COURT OF APPEALS
                                  FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 12th day of January, two thousand twelve.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                ROBERT A. KATZMANN,
 9                RICHARD C. WESLEY,
10                    Circuit Judges.
11       _____________________________________
12
13       RE INA GUNAWAN, IRSAN SUTANTO,
14                Petitioners,
15
16                           v.                                 11-1799-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23       FOR PETITIONERS:              H. Raymond Fasano, New York, New
24                                     York.
25
26       FOR RESPONDENT:               Tony West, Assistant Attorney
27                                     General; Alison M. Igoe, Senior
28                                     Litigation Counsel; John M. McAdams,
29                                     Jr., Civil Division, Office of
30                                     Immigration Litigation, United
31                                     States Department of Justice,
32                                     Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   decision of the Board of Immigration Appeals (“BIA”), it is

 3   hereby ORDERED, ADJUDGED, AND DECREED, that the Petitioners’

 4   petition for review is DENIED.

 5       Re Ina Gunawan and Irsan Sutanto, natives and citizens

 6   of Indonesia, seek review of an April 8, 2011, decision of

 7   the BIA affirming the February 2, 2009, decision of

 8   Immigration Judge (“IJ”) Sandy K. Hom, denying their

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re Re Ina

11   Gunawan and Irsan Sutanto, No. A089 254 179/180 (B.I.A. Apr.

12   8, 2011), aff’g No. A089 254 179/180 (Immig. Ct. N.Y. City

13   Feb. 2, 2009).    We assume the parties’ familiarity with the

14   underlying facts and procedural history of this case.

15       Under the circumstances of this case, we have reviewed

16   both the IJ’s and the BIA’s opinions for the sake of

17   completeness.     Zaman v. Mukasey, 514 F.3d 233, 237 (2d Cir.

18   2008).   The applicable standards of review are well-

19   established.     See 8 U.S.C. § 1252(b)(4)(B); Shu Wen Sun v.

20   BIA, 510 F.3d 377, 379 (2d Cir. 2008).

21       Petitioners have not argued in their brief that the

22   agency erred in finding their asylum application untimely,

23   or in denying their application for CAT relief.    Further,

                                     2
 1   petitioners failed to raise their argument that they belong

 2   to a disfavored group before the agency, and we decline to

 3   consider the unexhausted claim.   See Foster v. INS, 376 F.3d

 4   75, 78 (2d Cir. 2004).

 5       We find that substantial evidence supports the agency’s

 6   finding that petitioners did not establish past persecution.

 7   The incidents complained of – including robberies and

 8   thefts, a groping incident at a shopping mall, Gunawan

 9   fleeing from rioters who were near her mother’s store, and

10   petitioners having been near a church when it was bombed –

11   did not rise to the level of persecution.     See Ivanishvili

12   v. U.S. Dep’t of Justice, 433 F.3d 332, 342 (2d Cir. 2006)

13   (holding that harm must be sufficiently severe, rising above

14   mere harassment, to constitute persecution).

15       We further find that the BIA properly determined that

16   petitioners did not establish a pattern or practice of

17   persecution of Chinese Christians, and thus did not

18   establish that it was more likely than not that they would

19   be persecuted if returned to Indonesia.     See 8 C.F.R.

20   § 208.16(b)(1); Ramsameachire v. Ashcroft, 357 F.3d 169, 178

21   (2d Cir. 2004).   The agency reviewed the evidence, including

22   United States State Department Country Reports, and


                                   3
 1   determined that instances of violence against Chinese

 2   Christians in Indonesia have decreased, the Indonesian

 3   government recognizes Christianity, and Chinese Christians

 4   play a significant role in the economy.     See Santoso v.

 5   Holder, 580 F.3d 110, 112 (2d Cir. 2009).    Petitioners’

 6   argument that Santoso is distinguishable, and that this case

 7   is analogous to Mufied v. Mukasey, 508 F.3d 88 (2d Cir.

 8   2007), is without merit.   The agency reviewed the evidence

 9   and correctly applied the “pattern or practice” standard to

10   their claim.   See Santoso, 580 F.3d at 112; cf. Mufied, 508

11   F.3d at 92-93 (remanding to the BIA where the agency failed

12   to address petitioner’s pattern or practice claim).

13       For the foregoing reasons, the petition for review is

14   DENIED.   As we have completed our review, any stay of

15   removal that the Court previously granted in this petition

16   is VACATED, and any pending motion for a stay of removal in

17   this petition is DISMISSED as moot.    Any pending request for

18   oral argument in this petition is DENIED in accordance with

19   Federal Rule of Appellate Procedure 34(a)(2), and Second

20   Circuit Local Rule 34.1(b).

21                                 FOR THE COURT:
22                                 Catherine O’Hagan Wolfe, Clerk
23




                                    4